                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    ALEXANDRIA DIVISION

IN RE:           JOHN PERRY HODGES, JR.                                    CASE NUMBER: 17-80246
                 ERICKA DAWN HODGES                                        CHAPTER 13

               RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC STAY

         NOW INTO COURT, through the undersigned counsel, come JOHN PERRY HODGES, JR.

AND ERICKA DAWN HODGES, debtors in the above-captioned Chapter 13 proceeding, who

respectfully respond to the Motion For Relief From Stay filed herein by First Guaranty Mortgage

Corporation, as serviced by Rushmore Loan Management Services, LLC (“Creditor”) as follows:

                                                     1.

         Creditor filed a Motion For Relief From Automatic Stay alleging that the debtors have failed to

make payments.

                                                     2.

         Debtors oppose this motion on the following grounds:

         a)      Debtors shall file a Mendoza modification to include all post-petition arrears plus

                 attorney fees and costs.

         WHEREFORE, JOHN PERRY HODGES, JR. AND ERICKA DAWN HODGES

respectfully move this Court for an Order denying the Motion For Relief From Automatic Stay filed

herein by Creditor.

         Respectfully submitted this 5th day of October, 2018.


                                                  McBride Law Firm

                                                   /s/Thomas C. McBride
                                                  By: Thomas C. McBride, (#09210)
                                                      Kathryn A. Wiley (#33672)
                                                      Thomas C. McBride, LLC
                                                      McBride Law Firm
                                                      301 Jackson Street, Suite 101
                                                      Alexandria, LA 71301
                                                      Telephone (318) 445-8800
                                                      Facsimile (318) 445-8066
                                                      tom@tommcbridelaw.com
                                                      kathryn@tommcbridelaw.com




   17-80246 - #90 File 10/08/18 Enter 10/08/18 14:01:22 Main Document Pg 1 of 2
                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    ALEXANDRIA DIVISION

IN RE:           JOHN PERRY HODGES, JR.                                  CASE NUMBER: 17-80246
                 ERICKA DAWN HODGES                                      CHAPTER 13

                                     CERTIFICATE OF SERVICE

        I DO HEREBY CERTIFY that a true and correct copy of the above and foregoing Response to
Motion For Relief From Stay has this day been served on the following by placing a copy of the same in
the United States Mail, postage prepaid and affixed thereto:

         John and Ericka Hodges
         290 Bottom Road
         Kelly, LA 71441

         **The following entities were served by electronic transmission only:

         Jon C. Thornburg
         jon@ch13alex.com

         Jason R. Smith
         jasonsmith@creditorlawyers.com

         Alexandria, Louisiana this 5th day of October, 2018.


                                                          /s/Melissa Fisher




  17-80246 - #90 File 10/08/18 Enter 10/08/18 14:01:22 Main Document Pg 2 of 2
